Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Based on the most recent set of claims filed 09/28/20 and the interview held 03/11/22, Claims 1 & 3-20 are allowed.

Drawings
The drawings filed on 09/28/20 are acceptable subject to correction of the informalities indicated below. In order to avoid abandonment of this application, correction is required in reply to the Office action. The drawings include the following reference character(s) not mentioned in the description: 538, 560, 564, 551a, 551b, 526 (Figs. 31, 33, 37, 38, 40). Furthermore, reference character “580” has been used in Fig. 33 to designate an area on the actuation member that is not a groove as indicated in the spec. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jay Jani on 03/11/22.
Based on the most recent set of claims filed 09/28/20 and the interview held 03/11/22, the application has been amended as follows: 
Claim 1 has been amended as follows:
1. An expandable device, comprising: an expandable spacer including: 
upper and lower endplates; 
a translation member disposed between the upper and lower endplates;an elongate body disposed between the upper and lower endplates and [[further]] extending proximally beyond the upper and lower endplates, the elongate body having [[an]] external threading at a proximal portion thereof and a sloped distal portion; and an inner shaft disposed within the elongate body and adapted to translate to [[expand]] facilitate expansion of the upper and lower endplates, the inner shaft having a mating section at a proximal end thereof; and a removable handle coupled to the proximal portion of the elongate body and including: a housing comprising an insert having [[an]] internal threading adapted to threadably receive the external threading of the elongate body; and a slidable lock coupled to the housing and having a mating portion, the slidable lock having a first sliding position that mates the mating portion with the mating section of the inner shaft to lock the inner shaft to the housing and a second sliding position that unlocks the inner shaft from the housing for removal of the expandable spacer from the removable handle.

Cancel Claim 2.

Claim 3 has been amended as follows:
3. The expandable device of claim 1, wherein a polymer material.

Claim 4 has been amended as follows:
4. The expandable device of claim 3, wherein the insert is formed of PEEK [[material]].

Claim 5 has been amended as follows:
5. The expandable device of claim 3, wherein the insert is formed of PEEK [[material]] and the inner shaft is formed of a metallic material.

Claim 6 has been amended as follows:
6. The expandable device of claim 1, 

Claim 7 has been amended as follows:
7. The expandable device of claim 1, wherein further comprises an elongate recess and the housing [[having]] further comprises a corresponding recess, the removable handle further comprising an anti-rotation pin received in the corresponding recesses of the housing and the insert to prevent rotation of the insert relative to the housing.

Claim 8 has been amended as follows:
8. The expandable device of claim 1, wherein the mating section of the inner shaft [[has]] comprises a lateral projection portion of the slidable lock comprises [[includes]] a groove that receives the lateral projection to lock the inner shaft to the housing.

Claim 9 has been amended as follows:
9. The expandable device of claim 1, wherein the [[sliding]] slidable lock includes a nub and the housing includes a corresponding recess that receives the nub in the first sliding position in a snap-fit manner.
Claim 10 has been amended as follows:
10. The expandable device of claim 1, whereinslidable lock are [[motion]] coupled such that rotation of the removable handle rotates the housing and the [[sliding]] slidable lock 

Claim 11 has been amended as follows:
11. The expandable device of claim 1, wherein the translation member is upper and lower endplates apart when the translation member translates relative to the elongate body.

Claim 12 has been amended as follows:
12. The expandable device of claim 11, wherein the translation member includes at least two ramped surfaces that contact the upper and lower endplates.

Claim 14 has been amended as follows:
14. The expandable device of claim 12, wherein the elongate body further includes a pair of side slots each for receiving a stabilizer therein.

Claim 15 has been amended as follows:
15. An expandable trial spacer device, comprising: an expandable trial spacer for assessing an appropriate fusion device, the expandable trial spacer being reusable and resterilizable, and including: upper and lower trial endplates; 
a translation member disposed between the upper and lower trial endplates;a trial elongate body disposed between the upper and lower trial endplates and [[further]] extending proximally beyond the upper and lower trial endplates, the trial elongate body having [[an]] external threading at a proximal portion thereof and a sloped distal portion; and an inner shaft disposed within the trial elongate body and adapted to translate to [[expand]] facilitate expansion of the upper and lower trial endplates, the inner shaft having a mating section at a proximal end thereof; and a removable handle coupled to the proximal portion of the trial elongate body and including: a housing comprising an insert having [[an]] internal threading adapted to threadably receive the external threading of the trial elongate body; and a slidable lock coupled to the housing and having a mating portion, the slidable lock having a first sliding position that mates the mating portion with the mating section of the inner shaft to lock the inner shaft to the housing and a second sliding position that unlocks the inner shaft from the housing for removal of the expandable trial spacer from the removable handle.

Claim 16 has been amended as follows:
16. The expandable trial spacer device of claim 15, wherein a polymer material.

Claim 17 has been amended as follows:
17. The expandable trial spacer device of claim 16, wherein the insert is formed of PEEK [[material]] and the inner shaft is formed of a metallic material.

Claim 18 has been amended as follows:
18. The expandable trial spacer device of claim 15, wherein further comprises an elongate recess and the housing [[having]] further comprises a corresponding recess, the removable handle further comprising an anti-rotation pin received in the corresponding recesses of the housing and the insert to prevent rotation of the insert relative to the housing.

Claim 19 has been amended as follows:
19. The expandable trial spacer device of claim 15, wherein the mating section of the inner shaft [[has]] comprises a lateral projection portion of the slidable lock comprises [[includes]] a groove that receives the lateral projection to lock the inner shaft to the housing.

Claim 20 has been amended as follows:
20. The expandable trial spacer device of claim 19, wherein the [[sliding]] slidable lock includes a nub and the housing includes a corresponding recess that receives the nub in the first sliding position in a snap-fit manner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly an expandable trial spacer device, comprising: an expandable trial spacer for assessing an appropriate fusion device, the expandable trial spacer being reusable and resterilizable, and including: upper and lower trial endplates; a translation member disposed between the upper and lower trial 
The closest prior art of record appears to be: Duggal et al. (US PG Pub No. 2009/0076616).
Duggal et al. discloses an expandable trial spacer device comprising first and second endplates attached to a distal end of an elongate body, wherein the elongate body extends proximally beyond the endplates and comprises a handle coupled to a proximal end thereof, the handle including a housing and a toothed locking mechanism, but Duggal et al. fails to disclose that the elongate body comprises external threading at a proximal end thereof, a translation member disposed between the upper and lower trial endplates, and wherein the housing includes an insert having internal threading for .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

/JESSICA WEISS/           Primary Examiner, Art Unit 3775